Case 1:20-cv-02246 Document1 Filed 03/13/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Xx

BUILDING SERVICE 32BJ HEALTH FUND,

Plaintiff,

-against- COMPLAINT

DELAWARE NORTH COMPANIES, INC. - BOSTON
d/b/a TD GARDEN,

Defendant.

4

Building Service 32BJ Health Fund (“Fund”), as and for its Complaint against Delaware North
Companies, Inc. - Boston d/b/a TD Garden (“Defendant”), respectfully alleges as follows:
NATURE OF ACTION
1. This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the Employee Retirement
Income Security Act, as amended (29 U.S.C. §§ 1132(a)(3), 1145), (hereinafter referred to as
“ERISA”) and Section 301 of the Labor-Management Relations Act of 1947 (29 U.S.C. § 185)
(hereinafter referred to as the “Taft-Hartley Act’), by an employee health fund for statutory,
injunctive and other equitable relief under ERISA to secure performance by an employer of specific
statutory and contractual obligations to pay and/or submit required monetary contributions by
electronic wire transfers. This Complaint alleges that by failing, refusing or neglecting to
electronically pay and submit the required monetary contributions and/or electronic reports to the
Fund when due, Defendant violated its collective bargaining agreement, the trust agreement of the
Fund, the rules and regulations of the Fund, and ERISA.
JURISDICTION
2. Jurisdiction of this Court is invoked under the following statutes:
(a) Section 502(e)(1) and (f) of ERISA (29 U.S.C. § 1132(e)(1) and (f);
(b) Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185);

(c) 28 U.S.C. Section 1331 (federal question); and
Case 1:20-cv-02246 Document1 Filed 03/13/20 Page 2 of 6

(d) 28 U.S.C. Section 1337 (civil actions arising under an Act of Congress
regulating commerce).
VENUE
Venue properly lies in this district under Section 502(e)(2) of ERISA (29 U.S.C. § 1132 (e)(2)).
Service of process may be made on Defendant in any other district in which it may be found,
pursuant to Section 502(e)(2) of ERISA (29 U.S.C. § 1132(6)(2)).
PARTIES

The Fund is a jointly-administered, multi-employer, labor-management trust fund established and
maintained pursuant to various collective bargaining agreements in accordance with Section
302(c)(5) of the Taft-Hartley Act (29 U.S.C. § 186(c)(5)). The Fund is an employee benefit plan
within the meaning of Sections 3(2), 3(3) and 502(d)(1) of ERISA (29 U.S.C. § 1002(2),(3), and
1132(d)(1)), and multi-employer plan within the meaning of Sections 3(37) and 515 of ERISA (29
U.S.C. §§ 1002(37) and 1145). The Fund is authorized to maintain suit as an independent legal
entity under Section 502(d)(1) of ERISA (29 U.S.C. § 1132(d)(1)). The purpose of the Fund is,
inter alia, to receive contributions from employers who are parties to collective bargaining
agreements with Service Employees International Union, Local 32BJ (District 615) (“Union”), to
invest and maintain those monies, and to distribute health benefits to those employees eligible to
receive them. The Fund maintains its offices and is administered at administered at 25 West 18"
Street, New York, New York 10010, in the City, County, and State of New York.
The Union is a labor organization within the meaning of Section 301 of the Taft-Hartley Act (29
U.S.C. § 185) which represents employees in an industry affecting commerce as defined in Section
501 of the Taft-Hartley Act (29 U.S.C. § 142) and Section 3(4) of ERISA (29 U.S.C. § 1002(4)).
The Union maintains its main offices and is administered at 25 West 18" Street, New York, New
York 10010, in the City, County, and State of New York.

Upon information and belief, at all times material hereto Defendant was, and continues to be, a for-
fe

8.

Case 1:20-cv-02246 Document1 Filed 03/13/20 Page 3 of 6

profit Delaware corporation owning and operating a commercial business having a places of business
at various locations, including 100 Legends Way, in the city of Boston, county of Suffolk, State of
Massachusetts, and doing business as an employer within the meaning of Sections 3(5) and 515 of
ERISA (29 U.S.C. §§ 1002(5) and 1145), and was and is an employer in an industry affecting
commerce within the meaning of Section 301 of the Taft-Hartley Act (29 U.S.C. § 185).

The Agreement provided in relevant part:

Effective December 1, 2019, the Company [Defendant] shall make
contributions to Building Service 32BJ Health Fund as outlined below for
all full-time employees who qualify for coverage....

The Company [Defendant] shall comply and agrees to be bound by the
Trust Agreement and Collection policy (including subsequent amendments,
rules and regulations) of the specific funds it is providing contributions to.

The Agreement and Declaration of Trust (“Trust Agreement”’) of the Fund provides in pertinent part:

A) ARTICLE UI:
CONTRIBUTING EMPLOYERS
Industry Employers.
A) Any employer who as of the date of this Agreement is obligated by
a Collective Bargaining Agreement to make contributions to the Health
Fund, or to a predecessor trust fund that has been merged into it, shall
become a contributing Employer to the Trust Fund on the date of this
Agreement and shall be bound by the terms of this Trust Agreement.
(b) Any other employer who subsequently becomes a party to a
Collective Bargaining Agreement which obligates that employer to
contribute to the Trust Fund shall also become a contributing Employer
and shall be bound by the terms of this Trust Agreement.

B) ARTICLE V

POWERS OF THE TRUSTEES

Administrative Powers. The Trustees shall have all the general and
incidental powers necessary or appropriate to the proper administration of
the Plan and the Trust Fund, provided that the Trustees shall have no
authority to change the rate of Employer Contributions prescribed in any
Collective Bargaining Agreement or Participation Agreement, except as
Article V, Section 10 provides. Included within such Trustee powers but
not by way of limitation, shall be the power: ...

(g) To make, amend, modify or repeal rules and regulations which the
Trustees, in their sole discretion, deem necessary or proper for
administering the Plan or carrying out the provisions of this Trust
10.

Case 1:20-cv-02246 Document1 Filed 03/13/20 Page 4 of 6

Agreement; ....

C) ARTICLE V
POWERS OF THE TRUSTEES
Section 3.
General Powers. The Trustees shall also have the power to do all acts,
whether or not expressly authorized herein, which they deem necessary
or proper for the protection of the Trust Fund or for carrying out the
purposes of this Agreement or for accomplishing the general objectives
of the Plan...

(g) To make, amend, modify or repeal rules and regulations which the
Trustees, in their sole discretion, deem necessary or proper for
administering the Plan or carrying out the provisions of this Trust
Agreement;

D) ARTICLE VIII

OBLIGATIONS OF EMPLOYERS

Section 1. Acceptance of Trust Agreement. Each Employer, upon the
signing of a Collective Bargaining Agreement or Participation
Agreement, or upon remitting contributions to the Trust Fund, shall be
deemed thereby to have agreed to all provisions of this Trust
Agreement, to such amendments thereto as the Trustees may adopt
pursuant to Article IX, and to all rules and regulations established by the
Trustees...

Section 4. Reports to Trustees. Each Employer shall make such reports

to the Fund as maybe required by the Trustees for the proper

administration of the Plan and Trust Fund....
Pursuant to the authority vested in them under the Trust Agreement, the Trustees of the Fund
promulgated a rule and regulation that effective January 1, 2015, all contributing employers, would
be required to register with the Fund’s electronic reporting and remittance system (“ESS”), and
henceforth provide the Fund with the required employee update information and payment through
ESS.
The Employer Self-Service (ESS) system is a web-based system used by contributing employers to
maintain employee roster information and remittance of required Benefit Fund Contributions. ESS

collects contributions for a number of separate multi-employer plans, including the Fund, covering

32BJ members. Payments are made by wire transfer.
11.

12.

13.

14.

15.

16.

17.

18.

19.

20.

Case 1:20-cv-02246 Document1 Filed 03/13/20 Page 5 of 6

Prior to January 1, 2015 participation in ESS was voluntary, with employers having the option to
participate or to continue remitting reports and payment by paper transaction (to wit, payment by
check).
Since January 1, 2015 payment and participation in ESS became mandatory.
As of January 1, 2015 the Fund has closed down its department responsible for paper transactions
and no longer processes payments through a paper system.
Effective December 1, 2019, Defendant became obligated to contribute to the Fund.
To date the Defendant has failed and refused to participate in ESS and Defendant continues to fail
and refuses to participate in ESS.
Since January 1, 2015, in the ordinary course of its business, the Fund has been unable to process
paper transactions and the Defendant’ s failure and refusal to remit contributions through ESS, such
failure caused, and will cause, the Fund, and the affected employees undue harm and hardship.
The Defendant’s continued refusal to comply with the Fund’s rules and regulation can result in the
employees being denied medical insurance as a consequence of the non-payments.
The Fund’s Collection Policy provides for payment only through the ESS system. The policy reads,
in pertinent part:

When a Contribution is “Received” by the Funds. A contribution is

received by the Funds only if the money is transmitted electronically on

or before 7:00 p.m. on the specified date. If the specified date falls on a

weekend or holiday, the contribution is received only if the money is

transmitted electronically on or before 7:00 p.m. on the last business day
before the specified date.

The Collection Policy provides for interest and damages in the event of a delinquency. The policy
mandates pre-judgment interest of 9% per year, liquidated damages of 20% of total principal due,
and all of the Funds’ expenses of collection or enforcement, including arbitration costs, court
costs, and attorney’s fees, in addition to the interest and liquidated damages.

Accordingly, Defendant is liable to the Fund for the electronic payment and/or submission of the
21,

Dated:

Case 1:20-cv-02246 Document1 Filed 03/13/20 Page 6 of 6

required monetary contributions and/or reports to the Fund as aforesaid, and are liable for the
additional amount of statutory damages of prejudgment interest and liquidated damages, together
with reasonable attorneys’ fees, costs and disbursements incurred in this action, pursuant to Section
502 of ERISA (29 U.S.C. § 1132).

The Fund seeks an order of the Court directing the Defendant to comply with its Agreement with
the Union, to immediately comply the Fund’s ESS rules and regulations requiring the Defendant to
remit the employee status information and payment electronically through the ESS system, an
assessment of interest at the rate of 9% until such principal sums are paid through the ESS system,
liquidated damages of 20% of the unpaid principal at the time judgment is entered, reasonable
attorney’s fees in an amount to be determined by the Court, costs and disbursements of this
litigation, and such other and further relief as the Court may deem appropriate.

WHEREFORE, the Fund respectfully prays that judgment be entered in as described above, and that
the Fund be granted such other and further relief as the Court deems just and proper, including relief
under ERISA of attorney’s fees, costs and disbursements.

Fort Lee, New Jersey

March 12, 2020
RAAB, STURM & GANCHROW, LLP

\

   

By:

 

Tra A. Sturm (1S-2042)
Attorneys for Plaintiff Fund

2125 Center Avenue, Suite 100

Fort Lee, new Jersey 07024

201-292-0150

Fax: 201-292-0152

Email: isturm@rsgllp.com
